Citation Nr: 1142066	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-17 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for depression. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The Veteran served on active duty from March 1976 to December 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The issue of service connection for an acquired psychiatric disorder, to include major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

VA has received additional pertinent service treatment records that were not associated with the claims file when VA first decided the claim.  


CONCLUSION OF LAW

VA must reconsider the Veteran's original claim in light of the receipt of additional pertinent service treatment records.  38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Given the fact that the Board finds that the original claim must be reconsidered in light of VA's receipt of additional pertinent service treatment records, the Board need not address at this time whether VA has complied with the Veteran's Claims Assistance Act of 2000.

Legal Criteria and Analysis

The Veteran was denied entitlement to service connection for depression in an April 2003 rating decision.  The RO held that the evidence of record did not establish either a diagnosis of a chronic acquired disorder manifested by depression, or a diagnosis of an acquired psychiatric disorder related to service connected residuals of right inguinal hernia repair.  After submission of additional evidence, a September 2005 Statement of the Case denied entitlement to service connection for the same reasons as the prior rating decision

A prior final decision will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this determination, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996). 

New and material evidence is evidence which has not been previously submitted to agency decision makers which relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled, must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) . 

Significantly, however, where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claims, notwithstanding the requirement of new and material evidence.  38 C.F.R. § 3.156(c) . 

The Board has made a careful review of the record and finds that the provisions of 38 C.F.R. § 3.156(c) are applicable in this case.

At the time of the prior denial, the record included service treatment records which were negative for any treatment of a psychiatric condition in service and VA outpatient treatment records showing treatment for depression and anxiety.

Since the denial in April 2003, the Veteran submitted, in November 2006, a service treatment record of February 1978 showing he was treated in service at the in the psychiatric clinic of the Womack Army Hospital in Fort Bragg.  The record appears to show that the Veteran spent five days at the facility.  A review of the service treatment records associated with the claim file shows that these particular treatment records were not included with the service treatment records associated with the file.  These records clearly are relevant to the Veteran's claim as they show treatment at a psychiatric clinic in service.  This evidence is relevant and probative to the issue at hand as it tends to show psychiatric treatment in service of which there was no evidence at the time of the prior denial.  The February 1978 service treatment record is relevant, existed at the time of the prior denial and was not part of the service treatment records associated with the claim file at the time of the prior denial.  Therefore, the Board finds that this records serves as a basis for reconsidering the original claim under 38 C.F.R. § 3.156(c) .


ORDER

The original claim of entitlement to service connection for an acquired psychiatric disorder, to include a major depressive disorder, must be reconsidered in light of VA's receipt of additional pertinent service treatment records. 


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder.  In statements he has argued that his depression started in service and that it is due to the pain associated with his service connected disabilities.

A review of the records shows that the Veteran is receiving Social Security Administration disability benefits based on affective and anxiety related disorders.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must obtain Social Security Administration decisions and records that may have a bearing on a veteran's claim.  See Waddell v. Brown, 5 Vet. App. 454   (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Therefore, the Veteran's Social Security disability records should be requested and associated with the claims folder.

Moreover, the Veteran has associated with the claim file what appears to be a service treatment record showing that he was treated by the psychiatric unit in February 1978 at Fort Bragg.  A review of the file shows that this record was not part of the service treatment records associated with the claim file.  In a statement of November 2006, the Veteran stated he was treated at the Womack Army Hospital in Fort Bragg.  The Board notes that at times, mental health treatment records are kept separate from the service treatment records.  Moreover, it does not appear that the RO has requested mental health records specifically and separately from the service treatment records.  As there appears to be a possibility of outstanding mental health treatment records, on remand, the RO is to request the complete mental health treatment records for the Veteran.

Finally, the Court held in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) that the threshold for getting an examination under the VCAA is low, and that VA is obligated to provide an examination where the record contains competent evidence that the claimant has a current disability, signs or symptoms might be associated with active service, and the record does not contain sufficient information to make a decision on a claim.  It appears that the Veteran may have been treated at the mental health unit while inservice, and as VA outpatient treatment records of November 2005 show that the Veteran stated that he would be much happier if he had less pain, a VA psychiatric examination is required.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social Security Administration and obtain a copy of the Agency decision in the Veteran's case, and the medical documentation relied upon for the award of disability benefits.  The RO should also request all mental health treatment records directly from Womack Army Hospital in Fort Bragg and the National Personnel Records Center pertaining to care provided the Veteran in February 1978.  If the records are not available, it should clearly be noted on the record and the reason for their unavailability must be noted.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any currently diagnosed psychiatric disability.  The examiner should state any and all currently found psychiatric disabilities.  The claim files should be made available to the examiner.  Upon review of the claims file, including any additional evidence received, the examiner must opine whether any diagnosed psychiatric disability, including depression and major depressive disorder, is at least as likely as not related to the appellant's active duty service.  If not the examiner must address whether it is at least as likely as not that the disorder was caused or permanently aggravated by the pain associated with the service connected disabilities.  The opinion with supporting rationale should be set forth in detail. 

3.  Following the completion of the above, readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


